Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed drawing corrections filed on 06/02/2022 are accepted by Examiner.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5-10,13-16 and 18-19  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In claim 1, the limitations  of  “determining, in response to the first contact is in conduction with the second contact, that the test TSV in the TSV crack detecting apparatus has a crack, and that the regular TSV has a crack; and determining, in response to the first contact is not in conduction with the second contact, that the test TSV in the TSV crack detecting apparatus has no crack, and that the regular TSV has no crack” as recited in claim 1 and the limitation of  “wherein in response to the conductive state between the first contact and the second contact being that the first contact is in conduction with the second contact, the test TSV and a regular TSV disposed within the chip region are each determined having a crack, the regular TSV located within a predetermined distance to the test TSV, and 6Application No.: 17/108,201 Attorney Docket No.: 53EH-303350-US Client Ref. No.: PE-8080US 1 in response to the conductive state between the first contact and the second contact being that the first contact is not in conduction with the second contact, the test TSV and the regular TSV are determined not having any crack” as recited in claim 13  are unclear since  it  is unclear from the specification how “a regular TVS”  is determined to have a crack  or  to have no crack meanwhile the regular TSV has no interconnection with parts of the test TSV.
Applicant’s arguments with respect to claims 1-19 filed on 06/02/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yazzie et al (Pat# 11,327,050) disclose Mechanical Failure Monitoring, Detection, And Classification In Electronic Assemblies.
Nitsch et al (Pat# 7,973,547) disclose Method And Apparatus For Detecting A Crack In A Semiconductor Wafer, And A Wafer Chuck.
Lim et al (Pat# 9.869,713) disclose Through-silicon Via (TSV) Crack Sensors For Detecting TSV Cracks In Three-dimensional (3D) Integrated Circuits (ICs) (3DICs), And Related Methods And Systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867